ON PETITION TO REHEAR.
The questions made in the petition to rehear were all carefully considered on the decision of the case. To again discuss these questions would be but a repetition of what we have already said. It is pointed out that section 6 of chapter 457, Acts 1907, was amended by section 6184 of the Code of 1932 so as to include in the exception from the operation of the act "industrial accident" policies. As stated in the opinion of the court, exceptions to the act must be construed as excluding by necessary implication all other exceptions, but it was *Page 126 
pointed out that this rule cannot be so applied as to bring within the act something not embraced within its terms.
The act of 1907, here in question, in both its caption and provisions, deals alone with life insurance. This is shown by the express terms of the act and by the inapplicability of its requirements to any other kind of insurance. The amendment excepting industrial accident policies, made twenty-four years after the adoption of the original act, cannot be construed as putting into the act by implication something that is not there. As said in Batcheller-Durkee v. Batcheller, 39 R.I., 45, 97 A., 378, 383, L.R.A., 1916E, 545, 552, "An exception relates only to that to which it is made, and can exclude nothing which was not contained therein before the exception was made." Accident policies not being within the purview of the act of 1907 there was no foundation for the exception of industrial accident policies from the operation of the act, as attempted by the later act. Legislative interpretation of a prior statute is entitled to respectful consideration, but is not controlling on the courts.
The petition to rehear must be overruled. *Page 127